IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                     No. 18-31117                               May 30, 2019
                                   Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
CLAIMANT ID 100271726,

     Requesting Party - Appellant

v.

BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

     Objecting Parties - Appellees




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:18-CV-8145


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM:*
         PowerSouth Energy Cooperative (“PowerSouth”) appeals the district
court’s denial of discretionary review under the Deepwater Horizon Economic
and Property Damages Settlement Agreement (“Settlement Agreement”). 1



         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
         *

be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
         This court has laid out the facts of the oil spill and the intricacies of the resulting
         1

settlement agreement in detail before. See In re Deepwater Horizon, 739 F.3d 790 (5th Cir.
2014); In re Deepwater Horizon, 732 F.3d 326 (5th Cir. 2013).
                                  No. 18-31117
Because the district court did not abuse its discretion, we AFFIRM.
      PowerSouth is an energy cooperative that generates electricity and
provides it wholesale to retail distributors, who, in turn, deliver that electricity
to residential and business customers. As part of this process, PowerSouth uses
its substations to “step-down” the voltage of its electricity to a safe level for
residential and commercial use.
      On January 2, 2014, PowerSouth filed twenty business economic loss
claims with the Deepwater Horizon Court Supervised Settlement Program.
Nineteen of those claims related to PowerSouth’s individual substations and
one related to PowerSouth’s headquarters. This appeal concerns only the latter
claim, but we briefly describe both sets of claims for context.
      First, the claims administrator denied the nineteen substation claims.
PowerSouth appealed those denials to nineteen Appeal Panels, which
unanimously affirmed the claims administrator. See Claimant ID 100271726
v. BP Expl. & Prod., Inc., 716 F. App’x 336 (5th Cir. 2018) (“PowerSouth I”).
PowerSouth argued that each of its substations was a “facility” within the
meaning of the Settlement Agreement and therefore each “facility” was
entitled to compensation. Each Panel, however, found that the substations
exist solely to “step-down” the voltage of electricity and that the mere
transporting of power does not transform the isolated, unoccupied substations
into “facilities” as that term is defined by the Settlement Agreement. See id.
PowerSouth then filed multiple requests for discretionary review with the
district court, which were all denied. On appeal, this court consolidated those
cases and affirmed. See id.
      Next, the claims administrator denied PowerSouth’s remaining claim
involving the company headquarters—the claim at issue here. The Settlement
Agreement requires claimants located in Zone D, the geographical area
furthest away from the spill, to satisfy the causation requirements set forth in
                                         2
                                  No. 18-31117
Exhibit 4B. In this case, the claims administrator determined that
PowerSouth, which is located in Zone D, failed to satisfy those causation
requirements. PowerSouth appealed, raising only one argument before the
Appeal Panel and the district court. It argued that because two of its
distribution members received compensation, “[a]ny losses experienced by
those members would have [been] proportionally experienced by PowerSouth”
and therefore “denial of the headquarter claim runs afoul” of the Settlement
Agreement. The Appeal Panel, however, affirmed, and the district court denied
discretionary review. PowerSouth now appeals that decision.
      The district court has a discretionary right of review from Appeal Panel
decisions, “which is not a right for the parties to be granted such review.”
Holmes Motors, Inc. v. BP Exp. & Prod., Inc., 829 F.3d 313, 316 (5th Cir. 2017)
(quoting In re Deepwater Horizon, 785 F.3d at 999). We review the district
court’s denial of discretionary review for abuse of discretion. Id. at 315. We ask
“whether the decision not reviewed by the district court actually contradicted
or misapplied the Settlement Agreement, or had the clear potential to
contradict or misapply the Settlement Agreement.” Id. (quoting In re
Deepwater Horizon, 641 F. App’x 405, 409-10 (5th Cir. 2016)). However, it is
“wrong to suggest that the district court must grant review of all claims that
raise a question about the proper interpretation of the Settlement Agreement.”
Id. at 316. “It is not an abuse of discretion to deny a request for review that
‘involve[s] no pressing question of how the Settlement Agreement should be
interpreted or implemented, but simply raise[s] the correctness of a
discretionary administrative decision in the facts of a single claimant’s case.’”
Claimant ID 100212278 v. BP Exp. & Prod., Inc., 848 F.3d 407, 410 (5th Cir.
2017) (quoting In re Deepwater Horizon, 641 F. App’x at 410).
      PowerSouth raises several arguments on appeal for the first time. It
argues that Policy 467, which defines “facilities” under the Settlement
                                        3
                                  No. 18-31117
Agreement, violates due process and the presumption of retroactivity.
PowerSouth did not, however, raise those arguments before the Appeal Panel
or the district court in this appeal. In fact, PowerSouth’s arguments appear to
be an attempt to relitigate the substations claims decided in PowerSouth I.
Accordingly, these arguments are waived. See Celanese Corp. v. Martin K. Eby
Const. Co., 620 F.3d 529, 531 (5th Cir. 2010) (“The general rule of this court is
that arguments not raised before the district court are waived and will not be
considered on appeal.”). PowerSouth also explicitly asks us to overrule
PowerSouth I. We decline to do so. See Cent. Pines Land Co. v. United States,
274 F.3d 881, 893 (5th Cir. 2001) (“It is well-established in this circuit that one
panel of this Court may not overrule another.”). The only argument
PowerSouth has preserved in this appeal is the single argument it raised
before the Appeal Panel and the district court. There, PowerSouth argued that
because two of its distribution members allegedly experienced losses and
received compensation, PowerSouth “proportionally experienced” those losses
and should similarly receive compensation. PowerSouth makes no argument,
however, as to why the district court abused its discretion in denying review of
this claim.
      We therefore AFFIRM the district court’s denial of discretionary review.




                                        4